DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/04/21 has been entered. Claims 1 and 8 have been amended, and claims 15-23 have been cancelled. New claims 24-32 have been entered. 
Newly submitted claims 29 and 31-32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Concerning claim 29, applicant claims the biocompatible polymeric matrix is not biodegradable. However, the original claim set detailed the biocompatible polymeric matrix as being biodegradable. 
Concerning claims 31-32, applicant claims a method of forming an occlusive body in situ within the LAA. However, the original claimed invention is a method of occluding a left arterial appendage.
An extensive search of multiple classifications would have to be conducted and applicable art for the inventions would not necessarily be applicable to one another. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 withdrawn from consideration as being directed to a non-elected invention.  
Claims 1-14, 24-28, and 30 are addressed in the following office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987), both cited in previous office action.
Regarding claim 1 an invention relating to vascular occlusion device, Kassab discloses (Figs. 1A, 2C, 4D) a method of occluding a left atrial appendage (LAA) of a patient comprising injecting a crosslinkable biomaterial [i.e. an biological adhesive (47; Par. 0035)] into the LAA of the patient; wherein the crosslinkable biomaterial conforms to the local anatomy of the LAA (Fig. 2C) upon injection and reacts to form a biocompatible polymeric matrix [Note, biological adhesives are old and well-known to be made up of polymeric material] that adopts the 3-dimensional shape of the patient’s LAA cavity [i.e. the LAA is filled (Fig. 2E and claim 4 of prior art reference), hence the crosslinkable biomaterial takes on the shape of the LAA cavity], thereby filling the patient’s LAA cavity and prevents the stagnation of blood therewithin [i.e. the LAA is sealed by the crosslinkable biomaterial (Par. 0036), hence blood cannot flow in/into the LAA]; injecting the crosslinkable biomaterial into the LAA of a patient using a delivery catheter (10), wherein the delivery catheter comprises a proximal region (20, 30); a distal region (22, 32), a distal tip (A and/or B, see annotated figure above); a first lumen (34 and/or 24) extending from the proximal region to the distal region (Par. 0023 & 0027); and an occluding element (14) positioned in proximity to the distal tip (Fig. 1A); wherein the occluding element comprises an inflatable balloon configured to substantially seal the LAA when inflated (Par. 0024). 
In the alternative and in the analogous art of tissue sealants, Rehor teaches a crosslinkable biomaterial (Par. 0058-0073) that reacts to form a biocompatible polymeric matrix (Par. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to have the method step of: wherein the crosslinkable biomaterial reacts to form a biocompatible polymeric matrix. Doing so would reduce, 
Regarding claim 24, Kassab, as modified by Rehor in the alternative, discloses the method of claim 1. Kassab further discloses wherein the crosslinkable biomaterial comprises a fluid (Par. 0029).
Regarding claim 25, Kassab, as modified by Rehor in the alternative, discloses the method of claim 1. Kassab further discloses wherein the biocompatible polymeric matrix is retained within the patient's LAA cavity through interaction with the local anatomy [i.e. adhesion to LAA] (Par. 0035-0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Rehor et al. (US 2008/0253987).
Regarding claims 2-5, 8, 11 and 12, Kassab, as modified by Rehor in the alternative, discloses the method of claim 1. However Kassab fails to expressly disclose the method steps: wherein the crosslinkable biomaterial comprises a first precursor molecule and a second precursor molecule, and wherein the first precursor molecule comprises an oligomer or polymer having one or more nucleophilic groups, and the second precursor molecule comprises an oligomer or polymer having one or more conjugated unsaturated groups; wherein the first precursor molecule comprises a poly(alkylene oxide)-based oligomer or polymer having x nucleophilic groups, wherein x is an integer of from 2 to 6; wherein 
Rehor teaches mechanical characteristics of the biomaterial (i.e., cohesive strength and adhesive strength, swelling and gelation time) are influenced by the number of arms of the precursor molecules and by the length of these arms; wherein a high number of arms on each precursor molecule will result in a denser crosslinked network having a higher cohesive strength, but the resorption of the resulting biomaterial will be longer (Par. 0074). Hence, number of arms on each precursor molecule and by extension the rate of resorption [i.e. degradation rate] is a result effective parameter [i.e. controls density of crosslinked network and cohesive strength] that a person of ordinary skill in the art would routinely optimize. Additionally, Rehor teaches the biomaterial may also contain one or more bioactive agents, for example small molecules or peptides and proteins which can diffuse slowly from the biomaterial and thus helping the tissue to regenerate and heal [i.e. endothelialization] (Par. 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have the method step: wherein the biocompatible polymeric matrix has a degradation rate such that about 40% or less by weight of the biocompatible polymeric matrix degrades within 90 days of curing, as taught by Rehor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B). It would have also been obvious to one having ordinary skill in the art at the time the invention was made to have the matrix degrade about 70% or less by weight of the polymeric matrix within 90 days, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, Rehor teaches the biomaterial comprising a first precursor molecule and a second precursor molecule, wherein the first precursor comprises an oligomer or polymer having one or more nucleophilic groups, and the second precursor comprising an oligomer or polymer having one or more conjugated unsaturated groups (Par. 0060-0073); wherein the first precursor comprises a poly(alkylene oxide)-based oligomer or polymer having x nucleophilic groups, wherein x is an integer from 2 to 6 (Par. 0061-0065); wherein the first precursor comprises pentaerythritol poly (ethylene glycol) ether tetra sulfhydryl (Par. 0020); and wherein the second precursor comprises a biomacromolecule having y conjugated unsaturated groups, wherein y is an integer from 2 to 25 (Par. 0061 & 0067-0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor, to have the method step: wherein the crosslinkable biomaterial comprises a first precursor molecule and a second precursor molecule, and wherein the first precursor molecule comprises an oligomer or polymer having one or more nucleophilic groups, and the second precursor molecule comprises an oligomer or polymer having one or more conjugated unsaturated groups; wherein the first precursor molecule comprises a poly(alkylene oxide)-based oligomer or polymer having x nucleophilic groups, wherein x is an integer of from 2 to 6; wherein the first precursor molecule comprises pentaerythritol poly(ethylene glycol)ether tetrasulfhydryl; wherein the second precursor molecule comprises a biomacromolecule having y conjugated unsaturated groups, wherein y is an integer of from 2 to 25. Doing so would provide a sealant that has sufficient mechanical strength and biocompatibility, a well-defined cure, a low increase in volume owing to water uptake, and is completely resorbable over time (Par. 0008-0013), as taught by Rehor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279), in view of Rehor et al. (US 2008/0253987), as applied to claim 5 above, and further in view of Chau et al. (US 2014/0212373), cited in previous office action.
Regarding claim 6, Kassab, as modified by Rehor, disclose the invention substantially as claimed, but fail to disclose the second precursor molecule comprises dextran vinyl sulfone. 
In the analogous art of polymer hydrogels, Chau teaches including dextran vinyl sulfone in a hydrogel (Par. 0076-0077, 0092-0093, 0101-0102), for the purpose of reacting at mild aqueous conditions, having excellent materials for forming in situ hydrogels, and facilitating controlled drug delivery (Par. 0057-0058, 0063, 0065, 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have wherein the second precursor molecule comprises dextran vinyl sulfone. Do so would allow reacting at mild aqueous conditions, having excellent materials for forming in situ hydrogels, and facilitating controlled drug delivery (Par. 0057-0058, 0063, 0065, 0098), as taught by Chau.
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Beckman et al (US 2007/0014755), cited in previous office action.
Regarding claim 7, Kassab, as modified by Rehor in the alternative, disclose the invention substantially as claimed, but fail to disclose biomaterial has a cure time of less than about 5 minutes. 
In the analogous art of matrices/gels, Beckman teaches that the cure time of a matrix can be changed by increasing functionality of the core molecules in order to increase pre-cure viscosity, increase stiffness, increase degradation time, increase rate of diffusion (Par. 0079). Hence, the functionality of the core molecules, and by extension, the cure time are result effective parameters [i.e. controls procure viscosity, gel stiffness, degradation time, etc.] that a person of ordinary skill in the art would routinely optimize.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have a cure time of less than about 5 minutes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
28. (New) The method of claim 1, wherein the biocompatible polymeric matrix has a cure time of less than about 20 minutes.
Regarding claim 28, Kassab, as modified by Rehor in the alternative, disclose the invention substantially as claimed, but fail to disclose biocompatible polymeric matrix has a cure time of less than about 20 minutes. 
In the analogous art of matrices/gels, Beckman teaches that the cure time of a matrix can be changed by increasing functionality of the core molecules in order to increase pre-cure viscosity, increase stiffness, increase degradation time, increase rate of diffusion (Par. 0079). Hence, the functionality of the core molecules, and by extension, the cure time are result effective parameters [i.e. controls procure viscosity, gel stiffness, degradation time, etc.] that a person of ordinary skill in the art would routinely optimize.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have a cure time of less than about 20 minutes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Leshchiner et al. (US 5,246,698), cited in previous office action.
Regarding claim 9, Kassab, as modified by Rehor in the alternative, discloses the method of claim 1. However, Kassab fails to further disclose wherein the biocompatible polymeric matrix exhibits an equilibrium swelling ratio of from about 2 to about 8.
In the analogous art of polymeric gels, Leshchiner teaches that the rheological properties of a polymeric gel can be controlled by changing the polymer concentration and ratio of polymer and crosslinking agent. Also, Leshchiner teaches that changing the polymer concentration and ratio of polymer and crosslinking agent determines the equilibrium swelling ratio and, hence, the polymer concentration in the final product and the rheological properties of the gel (Col. 5, line 51-68 & Col. 6, line 1-5). Hence, the combination of the polymer concentration in the starting reaction mixture and the ratio of the polymer and the crosslinking agent [i.e. the equilibrium swelling ratio] is a result effective parameter [i.e. controls the rheological properties] that a person of ordinary skill in the art would routinely optimize.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have the method step: wherein the biocompatible polymeric matrix exhibits an equilibrium swelling ratio of from about 2 to about 8, as taught by Leshchiner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B).
Regarding claim 26, Kassab, as modified by Rehor in the alternative, discloses the method of claim 1. However, Kassab fails to further disclose wherein the biocompatible polymeric matrix exhibits an equilibrium swelling ratio of greater than 0.
In the analogous art of polymeric gels, Leshchiner teaches that the rheological properties of a polymeric gel can be controlled by changing the polymer concentration and ratio of polymer and crosslinking agent. Also, Leshchiner teaches that changing the polymer concentration and ratio of polymer and crosslinking agent determines the equilibrium swelling ratio and, hence, the polymer concentration in the final product and the rheological properties of the gel (Col. 5, line 51-68 & Col. 6, line 1-5). Hence, the combination of the polymer concentration in the starting reaction mixture and the ratio of the polymer and the crosslinking agent [i.e. the equilibrium swelling ratio] is a result effective parameter [i.e. controls the rheological properties] that a person of ordinary skill in the art would routinely optimize.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have the method step: wherein the biocompatible polymeric matrix exhibits an equilibrium swelling ratio of greater than 0, as taught by Leshchiner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine experimentation in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2145.05 II(B).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Sheardown et al (US 2010/0303911), cited in previous office action.
Regarding claim 10, Kassab, as modified by Rehor in the alternative, disclose the invention substantially as claimed, but fail to disclose the elastic modulus of the polymeric matrix being about 8 to about 12 kPa. 
In the analogous art of hydrogels, Sheardown teaches that the elastic modulus of a material gives insight into its stiffness and flexibility (Par. 0071). Hence, elastic modulus is a result effective parameter [i.e. controls stiffness and flexibility] that a person of ordinary skill in the art would routinely optimize. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have an elastic modulus of about 8 to about 12 kPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Lopez-Minguez (Rev Esp Cardiol. 2013;66(2):90-97), cited in previous office action.
	Regarding claims 13-14, Kassab, as modified by Rehor in the alternative, disclose the invention substantially as claimed, but fail to disclose a CHA2DS2-VASc score of 2 or more, or the patient being contraindicated for anticoagulation therapy. 
In the same field of endeavor, Lopez-Minguez teaches closing an LAA in patients with non-valvular atrial fibrillation, wherein the patient has a contraindication for anticoagulants (abstract; pages 91, 96) and wherein the patient has a CHA2DS2-VASC score of 2 or more (Table 1), for the purpose of reducing stroke and thromboembolic complications (pages 94, 96). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab, in view of Rehor in the alternative, to have to perform the closure of the LAA on a patient with a CHA2DS2-VASC score of 2 or more, or the patient being contraindicated for anticoagulation therapy. Doing so would reduce stroke and thromboembolic complications in patients with atrial fibrillation (pages 94, 96), as taught by Lopez-Minguez.
Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Kassab et al. (US 2010/0191279) in view of Rehor et al. (US 2008/0253987) [in the alternative] as applied to claim 1 above, and further in view of Gemeinhart (U.S. Pub. No. 2009/0291115).
Regarding claim 27, Kassab, as modified by Rehor in the alternative, disclose the method of claim 1. Kassab fails to further disclose wherein the biocompatible polymeric matrix reaches equilibrium swelling within about 72 hours.
In the analogous art of crosslinked material, Gemeinhart teaches changing the equilibrium swelling time depending if fast swelling is essential (Par. 0006); thus making the change in equilibrium swelling time a result effective parameter. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reach equilibrium swelling within about 72 hours, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/04/21 have been fully considered but they are not persuasive. Applicant argues prior art reference Kassab fails to disclose a crosslinkable biomaterial that conforms to the local anatomy and that reacts to form a biocompatible polymeric matrix that adopts the 3-dimensional shape of the patient’s LAA cavity, thereby filing the patient’s LAA cavity. Examiner respectfully disagrees. 
Kassab discloses (Figs. 1A, 2C, 4D) a method of occluding a left atrial appendage (LAA) of a patient comprising injecting a crosslinkable biomaterial [i.e. an biological adhesive (47; Par. 0035)] into the LAA of the patient; wherein the crosslinkable biomaterial conforms to the local anatomy of the LAA (Fig. 2C) upon injection and reacts to form a biocompatible polymeric matrix [Note, biological adhesives are old and well-known to be made up of polymeric material] that adopts the 3-dimensional shape of the patient’s LAA cavity [i.e. the LAA is filled (Fig. 2E and claim 4 of prior art reference), hence the crosslinkable biomaterial takes on the shape of the LAA cavity], thereby filling the patient’s LAA cavity and prevents the stagnation of blood therewithin [i.e. the LAA is sealed by the crosslinkable biomaterial (Par. 0036), hence blood cannot flow in/into the LAA]; 
In the alternative and in the analogous art of tissue sealants, Rehor teaches a crosslinkable biomaterial (Par. 0058-0073) that reacts to form a biocompatible polymeric matrix (Par. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kassab to have the method step of: wherein the crosslinkable biomaterial reacts to form a biocompatible polymeric matrix. Doing so would reduce, prevent, or contain fluid loss in the human body [i.e. reduce, prevent, or contain loss of blood to LAA] (Par. 0058), as taught by Rehor.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771    
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771